El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El Fiscal General a petición de José O. Rivera, quere-*855liante, instituyó este procedimiento para que el demandado fuera destituido de su cargo de miembro del Concejo Municipal de San Sebastián. Al comenzar el juicio el deman-dado mediante moción a la cual acompañó de prueba docu-mental para sostener-la proposición de que no siendo ni ha-' hiendo sido jamás Rivera contribuyente no tenía verdadero interés en la acción envuelta, impugnó el derecho del quere-llante a seguir adelante con este procedimiento.
lista moción fué declarada sin lugar por la corte de dis-trito basándose en la teoría de que “cualquier residente de San Sebastián, mayor de edad, podía actuar como querellante por ser la cuestión de interés público,” y el demandado tomó excepción.
De los siete errores que han sido alegados solamente con-sideraremos el segundo el cual se refiere a la cuestión que fué de tal modo promovida en la corte inferior.
La sección 2 de una ley estableciendo los procedimientos del quo warranto, aprobada en Io. de marzo ele 1902, proscribe que :
“Cuando alguna persona usurpare o ilegalmente ejerciere o des-empeñare funciones de algún cargo público * '* * el Fiscal General ' o cualquier fiscal de' las respectivas cortes de distrito, ya obrando por su propia iniciativa, ya a instancia de otra persona, podrá presentar a la corte de distrito que tenga jurisdicción en el asunto, una petición de que se le admita una solicitud de que se abra una información de la naturaleza del quo ivarranto, a nombre de El Pueblo de Puerto Rico, y si a juicio de dicha corte resultare que existe probable fundamento para instruir las diligencias del caso podrá ella acceder a la petición y ordenar que se admita la in-formación y se expida el nombramiento.”
En el tomo 32 de Cyc., página 1442, al discutirse la cues-tión de personas particulares como partes en procedimientos de esta naturaleza, después de hacerse referencia al estatuto 9 Ann. Capt. 20, se dice lo siguiente:
“Asimismo los estatutos en muchos de los Estados permiten que se establezcan procedimientos de la naturaleza del quo warrwnto a *856moción de personas cuyos intereses privados están envueltos. En estos casos el Fiscal General u otro funcionario público debe esta-blecer a su nombre los procedimientos; pero si se negare a hacerlo o a permitir que se use su nombre, la persona interesada puede pro-ceder independientemente por su propia cuenta. Ya que el estatuto lo prescriba o no expresamente es esencial que una persona particular que solicita un quo ivarranlo deberá demostrar el interés que tiene en la materia objeto del procedimiento, y si existe tal 'interés o no es cuestión que la corte habrá de resolver al hacerse la solici-tud interesando la expedición del auto. En un procedimiento contra una persona que actuaba como alcalde se resolvió, que constituía interés suficiente el hecho de ser el promovente propietario, resi-dente, y elector de una ciudad o que dicho promovente era mera-mente un ciudadano.”
Para sostener la proposición de qne la mera ciudadanía constituye interés suficiente solamente se han citado dos casos, a saber: el de State v. Kohnke, 109 La. 838, y Crovat v. Mason, 101 Ga. 246.
Ln el caso de Louisiana el tribunal dijo lo siguiente:
“El único interés que alega el promovente es el interés que tiene en unión de todos los demás residentes contribuyentes de la ciudad de New Orleans cuya propiedad ha sido tasada a los efectos de la contribución de alcantarillado y acueducto, de cuyos dineros dicha junta tiene la administración. Se funda él en los derechos que tiene como residente y contribuyente y también en el derecho que tiene por virtud de un contrato que reclama como resultado de los pro-cedimientos que dieron por resultado la imposición de dicha con-tribución por alcantarillado y acueducto.”
La corte en su opinión combatía la doctrina del caso State v. Mason, 24 La. Annual 505, y Voisin v. Leche, 23 La. Annual 25, en los que la misma corte había resuelto que “nadie sino la persona que pretendía tener derecho a un cargo de-bía permitírsele impugnar el derecho de la persona que de-sempeñaba ese cargo.” Se deduce pues, que lo que se dijo en cuanto al interés de “cualquier ciudadano ele la munici-palidad” a diferencia de un ciudadano y contribuyente puede considerarse como una cuestión incidental (dictum) aunque *857la opinión cita y discute casi todas las “autoridades” que pueden encontrarse en apoyo del extremado criterio que ha sido adoptado argueñdo por la corte. Que ese miembro en particular del tribunal, Breaux, J., estuvo conforme con la sentencia solamente es asimismo significativo.
En el caso de Georgia consta del informe oficial que Orovatt presentó su petición solicitando permiso para radi-caría como una información de la naturaleza del quo ivarranto alegando que de acuerdo con la ley él era el alcalde de la ciudad de Brunswick, debidamente elegido y que Mason se encontraba en posesión del caigo ilegalmente. Oída la peti-ción fué denegada la súplica, y Crovatt tomó excepción.
- En la opinión la corte dice lo siguiente:
“Una solicitud interesando permiso para radicar una informa-ción de la naturaleza del auto del quo ivarranto para que se inves-tigue sobre el derecho que tiene una persona que desempeña los deberes del cargo de alcalde de una ciudad será concedida a ins-tancia de alguna persona que reclame dicho cargo o que esté inte-resada en él.' Código • Civil, Sección 4878. Cuando la solicitud se funda en el derecho que tiene el promovente al cargo, deberá demos-trarse que tal derecho se alega bona fide y si se alegan los hechos sobre los cuales el peticionario basa su reclamación, de modo que la cuestión que se presenta es de derecho, la corte en el ejercicio de su criterio considerará el efecto legal de la reclamación como se ha hecho y concederá o denegará el permiso para presentar la informa-ción. * * * En el caso de Devis v. City Council, 90 Ga. 817, 17 S. E. 110, este Tribunal resolvió en resumen que .un candidato derrotado tiene tal interés en el cargo, aunque no lo alegue, que podría disputar el resultado de,la elección y proceder a anular la elección y a que se declare vacante el cargo. * * * Pero el pro-movente alega también en su solicitud que es un ciudadano del es-tado de Georgia, del condado de Glynn y de la ciudad de Brunkswiek en dicha solicitud y que como tal ciudadano tiene interés y derecho a todos los privilegios que tiene un ciudadano en la elección de los funcionarios para dicha ciudad y en el cargo de alcalde de la re-ferida ciudad.” El interés que tiene una persona que es un ciuda-dano y contribuyente en la debida administración de los asuntos públicos le dan derecho a sostener el procedimiento. Churchill v. *858Walker, 68 Ga. 681; Com. v. Meeser, 44 Pa. St. 341; State v. Martín, 46 Conn. 479; State v. Vail, 53 Mo. 97; Richards v. Hammer, 42 N. J. Law 53.
En el tomo 22 R. O. L., pág. 692, § 25, encontramos la siguiente cita:
“En la interpretación de los yarios estatutos existe en ellos la tendencia manifiesta por parte de las cortes a restringir el uso del auto a personas que tienen interés en el cargo que se discute en los procedimientos. Esto es así aunque bajo los amplios términos del estatuto de Ann. y con pocas excepciones es también cierto res-pecto a las interpretaciones judiciales de los diferentes estatutos americanos.. Sin embargo gran diferencia se nota al determinar el grado de interés que es necesario para sostener los procedimientos, debido no solamente a una diferencia en. la fraseología de los esta-tutos, sino también a una diferencia en la actitud judicial. Cuando se trata del derecho a un cargo público hay muchos casos que sos-tienen la regla de que cualquier ciudadano y contribuyente tiene tal interés en la debida administración de los asuntos públicos que le dan derecho a sostener procedimientos de quo warranto para ha-cer destituir del cargo a una persona que ilegalmente usurpare las funciones de dicho cargo. Hay, sin embargo, muchos casos en que se sostiene, que el quo warranto no puede ser sostenido a instancia de un ciudadano y contribuyente que no tiene interés en el cargo público en cuestión distinta al que tienen otros ciudadanos'y contri-buyentes. Una discusión luminosa sobre esta materia puede encon-trarse en las decisiones de la Corte Suprema de los Estados Unidos al interpretar un estatuto que disioonía el establecimiento de proce-dimientos de quo warranto por usurpación, primero, por el attorney general o el 'fiscal del distrito a moción propia, o a solicitud de una tercera persona, con permiso de la corte, y segundo, que al negarse el fiscal general y el de distrito después de ser requerido por una persona interesada, tal persona podría acudir a la corte en solicitud de. permiso para proceder. La conclusión a que llegó la corte fué que el interés que ha. de justificar tal procedimiento por parte de una persona particular debe ser mayor que el de ser un contribu-yente. Debe ser un interés en el cargo mismo y peculiar al pro-movente. ’ ’
En Ann. Cas. 1913 O. 909 nota al caso Slavin v. McGuire, se dijo lo siguiente:
*859“Un ciudadano particular y contribuyente indudablemente está interesado en los deberes que se requieren de los funcionarios pú-blicos autorizados para fijar contribuciones o emplear el producto de la tasación y tiene derecho a sostener procedimientos de quo ivarranto en un asunto de interés público en el cual tiene él un in-terés especial por ser contribuyente de los fondos públicos.”
Y en la nota al caso de Mechan v. Bachelder, 6 Ann. Cas. 463, se dice lo siguiente:
“El estatuto 9 Ann. permitía que fuera establecida una infor-mación de la naturaleza del quo warranto con permiso de la corte a instancia de cualquier persona que desee establecer dicho procedi-miento contra cualquier persona que usurpaba o se inmiscuía o ile-galmente tenía cualquier franquicia o cargo en una ciudad, subur-bio o pueblo. 3 Bl. Com. 264. State v. Ashley, 1, Ark. 279; State v. Stewart, 6 Houst. (Del.) 373; State v. Utter, 14 N. J. L. 87; State v. Elliott, 13 Utah 200, 44 Pac. Rep. 248. Se ha dicho que la -aplica-ción de este estatuto está limitada a casos en los cuales el público en general no está interesado. Com. v. Lexington, etc., Turnpike Road Co., 6 B. Mon. (Ky.) 397. Y bajo los estatutos de estados que permi-ten la radicación de una información de la naturaleza del quo warranto por una persona particular para probar su derecho a un cargo pú-blico, la regla general es que un individuo no puede sostener el procedimiento a menos que tenga un interés en el cargo que se alega está ocupado ilegalmente. * * *
‘'De acuerdo con el estatuto de Anne se verá que los cargos respecto a los cuales se permitía presentar una información por una persona particular eran los cargos de corporaciones municipales. Los estatutos de los Estados Unidos que confieren a individuos par-ticulares el -derecho a presentar la solicitud, generalmente limitan el derecho a personas que tienen o alegan tener un interés en el cargo ocupado ilegalmente y bajo estos estatutos así como bajo el estatuto de Anne, se ha resuelto generalmente que un ciudadano y contribu-yente de una corporación municipal tiene tal interés en un cargo municipal que lo autoriza a presentar la solicitud para averiguar el derecho que 'tiene el que lo desempeña. * * *
“Por otra parte se ha negado que un mero ciudadano y contri-buyente tenga tal interés en un cargo municipal que lo autorice a establecer procedimientos de quo warranto para destituir a la persona que desempeña dicho cargo ilegalmente.” Yéase también la nota al caso de State v. Taylor, 13 Ann. Cas. 1063.
*860En la nota al caso de State v. Nokle, 125 Am. St. Rep. 637, el editor sin discutir los motivos que sirven de base a la corriente general de las opiniones de los tribunales, se inclina al parecer a opinar que la ciudadanía sola sería su-ficiente :
“Aunque así ocurrió en los casos citados que el promoverite era ciudadano y contribuyente, no remos razón por la cual deba ser ambas cosas. El interés en ios asuntos gubernamentales no está res-tringido en manera alguna a los ciudadanos o contribuyentes. Sin duda, el dejar de pagar contribuciones no priva a un ciudadano de su derecho a ser protegido por las Cortes. . Ni por lo general se niega a los contribuyentes dicha protección porque no sean ciudadanos. Asumimos, aunque no .sabemos de ningún caso en que así se re-suelva, que el derecho del solicitante puede completarse, en muchos casos, .si es un ciudadano aunque no un contribuyente y quizás en algún caso si es contribuyente aunque no un ciudadano. Pero la regla que está sostenida por los anteriores casos en manera alguna es de aplicación general. Hay muchos casos en los que se sostiene que el quo warranto contra el usurpador de un cargo público no puede Ser sostenido a instancia de ciudadano y contribuyente que no tiene un interés distinto del que tienen las demás personas del público en general; State v. Reardon, 161 Ind. 219, 68 R. I. 169; Hudson v. Conclin, 77 Kan. 764, 93 Pac. 585; King v. Kohne, 27 Ky. Law Rep. 1080, 87 S. W. 807; Barnum v. Gilman, 27 Minn. 466, 28 Am. R. 104, 8 N. W. 875, State v. Stein, 13 Neb. 529, 14 N. W. 481; State v. Taylor, 50 Ohio St. 120, 38 N. E. 24; Commonwealth v. Cluley, 56 Pa. 270, 94 Am. Dec. 75; Ney v. Whitely, 26 R. I. 464, 59 Atl. 400; Mills v. State, 2 Wash. 566, 27 Pac. 560, State v. Mathers, 44 W. Va. 372, 29 S. E. 994. En todos estos ca-sos se insiste en. que los modernos estatutos que confieren á “cual-quier persona o personas el derecho a sostener una acción de quo warranto se refieren únicamente a aquellas personas que tengan algún interés especial o que hayan recibido algún perjuicio personal. Tal vez la falta de uniformidad en los estatutos de los diferentes Estados que regulan los procedimientos de quo ivarranto pueda explicar en parte el conflicto irreconciliable que al parecer hay en las opiniones de las cortes en cuaiito al derecho que tiene un ciudadano y contri-bujrente que no tiene más interés que el que tienen las demás per-*861sonas del público a sostener un quo warranto para desposeer al que desempeña un cargo público ilegalmente; pero las opiniones contra-rias se basan al parecer principalmente en la flexibilidad de el cri-terio de las diferentes cortes.”
El lenguaje empleado por la Corte Suprema de Idaho en el caso de Toncray v. Budge, 14 Idaho, 821, a menudo se cita como una exposición correcta de la razón que hay para la'interpretación estricta que generalmente lian dado las cor-tes a los estatutos como el que aliora consideramos. En ese caso el tribunal dijo lo siguiente:
“Permitir a cualquiera o a todo ciudadano que inicie una acción contra cualquier funcionario público para privarle de un cargo en cualquier momento que lo crea conveniente ya sea por venganza particular y personal o en bien del público sería sumamente desastroso, peligroso y perjudicial al servicio público. En algunas comunida-des y bajo ciertas condiciones daría por resultado que un funcio-nario público estaría ocupado la mayor parte de su tiempo defen-diendo su derecho al cargo en vez de estar atendiendo las funciones del mismo. Este remedio fué establecido para benefició y protec-ción del público en su capacidad gubernamfental y soberana y para beneficio de la comunidad en general más bien que para complacer, satisfacer o proteger a algún individuo •-en particular que no sea aquel que tiene derecho al cargo.”
Para los fines de esta opinión puede admitirse que un contribuyente y ciudadano tiene el interés necesario. En tanto se trate del derecho que tiene un mero ciudadano a dife-rencia de un contribuyente, el razonamiento de la Corte Su-prema de los Estados Unidos en el caso de Newman v. Frizzell, 237 U. S. 537, bastaría para cambiar la balanza en esta jurisdicción si hubiese alguna duda respecto a la forma en que ha de ser resuelta la cuestión.
Aunque la opinión en ese caso interpreta un estatuto que se dice que establece una distinción entre “una persona inte-resada,” y una tercera persona a que se hace referencia en *862dicha ley, la decisión se basa en fundamentos más amplios como se indica en la siguiente cita:
“Núm. 5. En un sentido, en un sentido muy importante, todo ciudadano, y contribuyente tiene interés en la aplicación de la ley, en la administración de la ley y en que solamente los debidos fun-cionarios cumplan con la ley. Pero ese interés general no es un interés privado sino público. Siendo así ha de estar representado por el Fiscal General o el fiscal del distrito, de quienes se espera que por sí o aquellos a quienes representan que instituyan procedi-mientos de quo warranto contra los usurpadores en la misma forma que se espera que instituyan procedimientos contra cualquier otro infractor de la ley. Ese interés público general no es suficiente para autorizar a un ciudadano particular a iniciar tales procedi-mientos, pues si lo fuera entonces todo ciudadano y todo contribu-yente tendría el mismo interés y el mismo derecho a instituir tales procedimientos y un funcionario público estaría desde el principio hasta el fin de su término perseguido con procedimientos para pro-bar su derecho al cargo.”
“Núm. 6. Como se ha indicado en la opinión cuidadosamente emi-tida por la mayoría de la Corte de Apelaciones del distrito, hay gran conflicto en cuanto a la significación de la frase ‘persona inte-resada,’ en esta clase de casos. A primera vista el conflicto parece irreconciliable, pero al examinarse se verá que la diferencia a me-nudo se debe a una diferencia en la política pública y a los esta-tutos de los respectivos estados. En algunos el auto se expide sola-mente a instancia de los funcionarios jurídicos del gobierno; en otros a instancia de una persona que reclama el cargo; en otros a peti-ción de una persona que reclama el cargo o que esté interesada en él; en otros a solicitud de una persona interesada. En otros a pe-tición de cualquier persona que pueda adquirir el consentimiento de la corte; y en cinco o seis otros la legislatura ha abierto las puer-tas y permitido a cualquier persona que deseo hacerlo utilizar el auto. Esto es verdad en cuanto a las leyes que sirven de funda-mento a algunas de las decisiones citadas por el promovente Frizzell.
“Por ejemplo, los casos ingleses se basan en el estatuto noveno Ann., capítulo 20, el cual por sus términos se refería a las acciones contra aquellos, que ilegalmente desempeñan un cargo en las ciu-dades, pueblos y suburbios. Autorizaba expresamente a las cortes permitir informaciones de la naturaleza del quo ivarranto a instan-*863eia ele cualquier persona * * * que desease establecer o seguir adelante diclio procedimiento. Algunas de las decisiones citadas pro-ceden de estados en los cuales el estatuto prescribe que los proce-dimientos pueden iniciarse a instancia de ‘cualquier persona que desee presentarlos;’ ‘a virtud de querella de cualquier persona particular;’ ‘mediante instancia de cualquier persona que desee esta-blecer o seguir adelante los procedimientos.’ Pero son tantas y tan fundadas las razones en contra de que se permita a personas parti-culares promover cuestiones en cuanto al derecho de la persona que desempeña el cargo público que aún en aquellos estados que permi-ten, ‘a cualquier persona, instituir procedimientos de quo warranlo, las cortes siempre ban exigido al promovente que pruebe que era un ciudadano y contribuyente.’ ”
La sentencia apelada debe ser revocada.
Declarada sin lugar la demanda y revocada la sentencia ajelada, condenando al deman-dante al pago de las costas y honorarios de abogado, que se fijaron en $100.
' Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.